Plaintiff in error filed his suit in Kingfisher county against defendant in error, board of county commissioners of Kingfisher county, to recover an attorney fee and expenses. For convenience, the parties will be referred to as they appeared in the trial court.
Plaintiff alleged that on October 21, 1927, the board of county commissioners of Kingfisher county presented an accusation for removal from office against R.F. Shutler, county attorney of Kingfisher county, to the district court of Kingfisher county, and that the said district court appointed plaintiff, a member of the Kingfisher bar, as prosecuting officer in the matter of said accusation, and that plaintiff prosecuted said accusation to final conclusion and incurred certain expense in connection therewith.
Plaintiff prayed for a judgment in the sum of $750 attorney fees and $93.76 expenses paid by plaintiff in the prosecution of said accusation.
The defendant, board of county commissioners, acting through its county attorney, filed its answer, which consisted of a general denial, and pleaded other defenses not material herein. After several motions and demurrers were filed and passed upon, the issues were joined and the cause came on for trial before a jury. R.F. Shutler, former county attorney, filed a demurrer in said cause, claiming to be an intervening taxpayer. Upon a hearing on motion of plaintiff to strike said demurrer, the court ordered that said matter be stayed until the issues between plaintiff and defendant were made up, and adjudged that Shutler would only be allowed to intervene upon a failure of the defendant, board of county commissioners, to properly defend said action.
The cause was tried to a jury, resulting in a verdict in favor of plaintiff in the sum of $275 as attorney fees, and $93.76 as expenses. The court entered its judgment approving the verdict of the jury. Motion for new trial was filed and overruled. The plaintiff has brought the cause here for review. Twenty-four assignments of error appear in the petition in error.
The principal assignment of error is that the evidence is insufficient to support the finding and verdict of the jury as to the amount of compensation. The testimony was very generally to the effect that $750 would be a reasonable attorney fee for the services performed by plaintiff. However, one witness, R.F. Shutler, testified that he would have been tickled to death to get $250 for performing said services.
A careful examination of the entire record discloses the case was submitted to the jury on the issues joined by the pleadings. The instructions of the court were reasonably fair and stated the law on the issues joined. There was a conflict in the testimony as to the reasonableness of the fee claimed by plaintiff. This was a question of fact submitted to the jury, and the jury's determination *Page 281 
thereof is binding on this court. Expert testimony as to the value of attorneys' services is only opinion evidence, and is not conclusive as to the facts involved.
A jury has a right to take into consideration all the facts and circumstances surrounding said transactions; consider the reasonableness or unreasonableness of the testimony admitted; hear said testimony and give it such weight and value as in the judgment of the jury the same should be given, and then to draw their own conclusions as to the ultimate result to be determined. Such issue as to what would be a reasonable attorney fee for the services rendered is an issue of fact to be determined by the jury from all the evidence. The admissibility of testimony of expert witnesses is a question of law for the court. The weight and credibility to be given such opinions are questions for the jury alone to determine.
It is next contended by the plaintiff in error that the court committed error in denying plaintiff in error's request that the cause be tried to the court and not to the jury. It is the plaintiff in error's contention that the court appointed plaintiff to prosecute said suit, and being compelled to accept said appointment and perform said services, that it was the court's duty to fix the compensation.
The plaintiff brought his suit against the county commissioners of Kingfisher county and was seeking money judgment against the county in its corporate capacity, not only for attorney fees, but for expenses incurred as well, which is a law action and entitled the defendant to a jury trial. Plaintiff did not ask the court prior to filing this action to fix the amount of attorney fees; however, that question is not presented by this record.
A careful examination of the record, testimony of the witnesses, and instructions of the court discloses that the plaintiff in error had a fair trial on the issues joined, that the instructions of the court fairly presented the issues to the jury, and the verdict and judgment of the jury is not contrary to all the evidence. The verdict of the jury and the judgment of the court thereon should be affirmed.
We deem it unnecessary to discuss all the assignments of error, many of which are without merit. The plaintiff brought this suit for money judgment. The defendant was entitled to a jury trial. The cause was tried to a jury, and no prejudicial error appearing in the record, the judgment of the trial court is affirmed.
LESTER, C. J., and RILEY, HEFNER, SWINDALL, McNEILL, and KORNEGAY, JJ., concur.
CULLISON, J., disqualified, not participating.
ANDREWS, J., dissents.